Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 22 to Registration Statement No. 033-21561 of Nicholas Money Market Fund, Inc., on Form N-1A of our report dated February 23, 2009, relating to the financial statements and financial highlights of Nicholas Money Market Fund, Inc. appearing in the Annual Report on Form N-CSR of Nicholas Money Market Fund, Inc. for the year ended December 31, 2008, and to the references to us under the heading Independent Registered Public Accounting Firm and Legal Counsel in the Statement of Additional Information, which is part of such Registration Statement. We also consent to the reference to us under the heading Financial Highlights in the Prospectus, which is also part of such Registration Statement. DELOITTE & TOUCHE LLP Milwaukee, WI April 30, 2009
